Citation Nr: 1107350	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  08-00 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 
1969.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The RO in St. Petersburg, Florida, currently has jurisdiction 
over the Veteran's VA claims folder.

The record reflects the RO ultimately found that new and material 
evidence has been received to reopen the previously denied claim, 
and adjudicated the merits of the underlying service connection 
claim.  Despite the determination reached by the RO, the Board 
must find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied claim.  
See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 
05-92.

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge (VLJ) in May 2010.  A transcript 
of this hearing has been associated with the Veteran's VA claims 
folder.


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the 
equitable disposition of the instant case have been completed.

2.  Service connection was previously denied for hepatitis C by 
rating decisions promulgated in August 2000 and December 2002.  
The Veteran was informed of that decision, including his right to 
appeal, and did not appeal.

3.  The evidence received since the last prior denial of service 
connection for hepatitis C was not previously submitted to agency 
decisionmakers, relates to an unestablished fact necessary to 
substantiate the claim, is not cumulative nor redundant of the 
evidence of record at the time of the last prior final denial, 
and raises a reasonable possibility of substantiating the claim.

4.  The preponderance of the competent medical and other evidence 
of record is against a finding that the Veteran's current 
hepatitis C was incurred in or otherwise the result of his active 
service.


CONCLUSIONS OF LAW

1.  New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for hepatitis C, the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2010); 38 C.F.R. § 3.156(a) (2010).

2.  Service connection is not warranted for the Veteran's 
hepatitis C.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 
38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

For the reasons detailed below, the Board finds that new and 
material evidence has been received to reopen the previously 
denied claim of service connection for hepatitis C.  Therefore, 
no further discussion of the VCAA is required with respect to 
this aspect of his appeal because any deficiency has been 
rendered moot.

Regarding the underlying service connection claim, the United 
States Court of Appeals for Veterans Claims (Court) has held that 
adequate notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this 
case, the Veteran was sent pre-adjudication notice via letters 
dated in November 2005 and January 2006, both which were clearly 
sent prior to the March 2006 rating decision that is the subject 
of this appeal.  In pertinent part, these letters informed the 
Veteran of what was necessary to substantiate his current 
appellate claim, what information and evidence he must submit, 
what information and evidence will be obtained by VA, and the 
need for the Veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holding in Quartuccio, supra.  

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.   The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

The Board also notes that the Veteran has actively participated 
in the processing of his case, and the statements and hearing 
testimony submitted in support of his case have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can 
demonstrate that a notice defect is not prejudicial if it can be 
demonstrated ... that any defect in notice was cured by actual 
knowledge on the part of the appellant that certain evidence 
(i.e., the missing information or evidence needed to substantiate 
the claim) was required and that the appellant should have 
provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 
(2006).

The Board acknowledges that the notice provided to the Veteran 
with respect to this claim did not include information regarding 
disability rating(s) and effective date(s) as mandated by the 
Court's holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
However, such notification was provided regarding a different 
claim via a January 2008 letter.  Although this letter did not 
specifically pertain to the current appellate claim, it does 
reflect that he was aware of such information.  See Mayfield, 
supra.  Moreover, for the reasons stated below, the preponderance 
of the evidence is against the claim, and it must be denied.  As 
such, no disability rating and/or effective date is to be 
assigned or even considered for this claim.  Consequently, the 
Board concludes that the Veteran has not been prejudiced by this 
lack of notification regarding the Court's holding in Dingess.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard, supra; Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. 
§ 20.1102 (harmless error).  In view of the foregoing, the Board 
finds that the Veteran was notified and aware of the evidence 
needed to substantiate his claim and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

In addition, the Board finds that the duty to assist a claimant 
in the development of his or her case has been satisfied.  The 
Veteran's service treatment records are on file, as are various 
post-service medical records.  Further, the Veteran has had the 
opportunity to present evidence and argument in support of his 
claims, to include at the May 2010 Board hearing.  Nothing 
indicates the Veteran has identified the existence of any 
relevant evidence that has not been obtained or requested.  

With respect to the aforementioned hearings, the Court recently 
held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 
C.F.R. 3.103(c)(2) requires that the RO official or VLJ who 
conducts a hearing fulfill two duties to comply with the above 
the regulation.  These duties consist of (1) the duty to fully 
explain the issues and (2) the duty to suggest the submission of 
evidence that may have been overlooked.  Here, during the 
hearing, the VLJ did not specifically note the bases of the prior 
determinations or the elements that were lacking to substantiate 
the Veteran's appellate claim(s).  However, as detailed above the 
Board has already determined that the Veteran received adequate 
notification which apprised him of the elements necessary to 
substantiate his claim(s).  Moreover, the testimony of the 
Veteran, to include the questions posed by his accredited 
representative, focused on the elements necessary to substantiate 
the claim(s); i.e., the Veteran, through his testimony, 
demonstrated that he had actual knowledge of the elements 
necessary to substantiate his claim(s).  Finally, neither the 
Veteran nor his representative has asserted that VA failed to 
comply with 38 C.F.R. 3.103(c)(2), nor has he identified any 
prejudice in the conduct of either hearing.  As such, the Board 
finds that, consistent with Bryant, the duties set forth in 38 
C.F.R. 3.103(c)(2) have been satisfied. 

The Board further observes that the Veteran was accorded a VA 
medical examination in September 2007 which included an opinion 
that addressed the etiology of his hepatitis C.  As this opinion 
was based upon both an examination of the Veteran, and an 
accurate understanding of his medical history based upon review 
of his VA claims folder, the Board finds that it is supported by 
an adequate foundation.  No prejudice is demonstrated with 
respect to this examination.  Accordingly, the Board finds that 
this VA medical examination is adequate for resolution of this 
case.

In view of the foregoing, the Board finds that the duty to assist 
the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on the 
claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) 
(noting that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent evidence to the effect that 
the claim is plausible.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board 
notes, however, that hepatitis C is a disease that requires 
competent medical testing to prove its existence; i.e., it is not 
a disability subject to lay observation.

Service connection was previously denied for hepatitis C by 
rating decisions promulgated in August 2000 and December 2002.  
The Veteran was informed of that decision, including his right to 
appeal, and did not appeal.  Consequently, these decisions are 
final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and material 
evidence is presented or secured with respect to the claim which 
has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material 
evidence" is presented or secured with respect to a previously 
and finally disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has 
also held that in order to reopen a previously and finally 
disallowed claim there must be new and material evidence 
presented since the time that the claim was finally disallowed on 
any basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The evidence of record at the time of the last prior denial 
includes statements from the Veteran, his service treatment and 
personnel records, post-service medical records which cover a 
period through 2002, and a newspaper article regarding hepatitis 
C and veterans who served in the Republic of Vietnam.

The Veteran's service treatment records contained no findings 
indicative of hepatitis C, nor hepatitis risk factors, to include 
his October 1969 separation examination and concurrent Report of 
Medical History.  His service personnel records indicate that he 
was listed as records clerk, company clerk, and morning report 
clerk during his military service.  Moreover, the post-service 
medical records reflect that he was first diagnosed with 
hepatitis C in 1992, more than 20 years after his separation from 
service.  

In an August 1999 statement, the Veteran reported that during 
service he helped with identification of bodies of soldiers 
killed and wounded in action.  As a result of these duties, he 
came into contact with blood, and contended that his hepatitis C 
was due to this exposure.  

The newspaper article submitted by the Veteran noted the 
prevalence of hepatitis C among veterans who served in the 
Republic of Vietnam, and noted such risk factors as blood 
exposure from injuries sustained among fellow soldiers, sharing 
razors, etc.  However, this article does not document the type of 
exposure contended by the Veteran in this case.

The August 2000 rating decision denied service connection for the 
Veteran's hepatitis C, finding, in part, that his service 
personnel and treatment records did not indicate any exposure to 
the major risk factors identified with hepatitis C infection.  
Similar rationale was contained in the December 2002 rating 
decision.

The evidence received since the last prior denial includes 
additional statements from the Veteran, his testimony at the May 
2010 hearing, and additional post-service medical records which 
cover a period through 2008.  In pertinent part, the additional 
evidence includes a September 2005 private medical statement from 
M. D. T., M.D. (hereinafter, "Dr. T").  Dr. T noted that he had 
reviewed some of the Veteran's medical and service records; and 
stated that with the Veteran's exposure and contact with blood 
and body fluids during his military service, it was his opinion 
that it was as likely as not that the Veteran's hepatitis C was 
contracted during that time.  Simply put, the additional evidence 
includes a competent medical opinion which relates the etiology 
of the Veteran's hepatitis C to his active military service, 
which goes to the basis for the prior denial.  Moreover, the 
evidence submitted to reopen a claim is presumed to be true for 
the purpose of determining whether new and material evidence has 
been submitted, without regard to other evidence of record.  
Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

In view of the foregoing, the Board finds that the evidence 
received since the last prior denial of service connection for 
hepatitis C was not previously submitted to agency 
decisionmakers, relates to an unestablished fact necessary to 
substantiate the claim, is not cumulative nor redundant of the 
evidence of record at the time of the last prior final denial, 
and raises a reasonable possibility of substantiating the claim.  
As such, new and material evidence has been received in accord 
with 38 C.F.R. § 3.156(a), and the claim is reopened.

Adjudication of the appeal does not end with the determination 
that new and material evidence has been received.  The Board must 
now address the merits of the underlying service connection 
claim.  The presumption that the evidence is true without regard 
to the other evidence of record no longer applies.

The Board also wishes to reiterate the fact that the RO 
previously determined that new and material evidence had been 
received, and has addressed the merits of the underlying service 
connection claim.  Nevertheless, pursuant to the holdings of 
Barnett, supra , and Jackson, supra, the Board must still find 
new and material evidence in order to establish its jurisdiction 
to review the merits of a previously denied claim.  Inasmuch as 
the RO has already addressed the merits of the service connection 
claim, the Veteran is not prejudiced by the Board also addressing 
the merits of this case.  See Bernard, supra.

In this case, the Board finds that the preponderance of the 
competent medical and other evidence of record is against a 
finding that the Veteran's current hepatitis C was incurred in or 
otherwise the result of his active service.

As detailed above, the record does not reflect the Veteran was 
diagnosed with hepatitis C until many years after his separation 
from service.  The Court has indicated that the normal medical 
findings at the time of separation from service, as well as the 
absence of any medical records of a diagnosis or treatment for 
many years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming 
Board where it found that veteran failed to account for the 
lengthy time period after service for which there was no clinical 
documentation of low back condition); see also Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during and 
after military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic or 
persistent disability.).

The Board further observes that the Veteran's service treatment 
and personnel records do not confirm he was exposed to blood and 
blood products under the circumstances that is the basis for his 
claim.  However, even assuming the Veteran's credibility 
regarding such exposure, the record reflects the Veteran had 
other risk factors for hepatitis C besides the purported in-
service blood contact.  For example, as part of a December 2005 
statement, the Veteran has acknowledged intravenous (IV) cocaine 
use.  He also reported having a blood transfusion in 1993 at a VA 
hospital.

In regard to the September 2005 statement from Dr. T, the Board 
notes that while he stated he had reviewed some of the Veteran's 
medical and service records, the Board has already determined 
that the service records do not document the purported in-service 
blood exposure.  Even assuming such exposure, Dr. T's statement 
does not address the other hepatitis risk factors noted above.  
Therefore, the Board must find that this statement is not based 
upon a full and accurate understanding of the Veteran's medical 
history.  Consequently, it is entitled to little probative value 
in the instant case.

As mentioned above, the September 2007 VA examiner's opinion was 
based upon an accurate understanding of the Veteran's medical 
history from review of the VA claims folder.  Following 
evaluation of the Veteran, the examiner stated that the reason 
for the most likely cause of the Veteran's hepatitis was 
difficult to decide exactly when he started having hepatitis C.  
The examiner noted that there was a possibility the Veteran was 
exposed to blood products during service, but it was also 
possible the Veteran developed hepatitis after he was out of the 
service and started using cocaine, especially IV cocaine and 
"crack" in the past.  Regarding blood transfusion, the 
examination noted that there was no documentation in the records 
that the Veteran got blood transfusion while on active duty.  The 
examiner further noted that while the Veteran was exposed to 
blood products during service, there was no documentation after 
that that he was sick or had any other abnormalities.  The 
examiner also reiterated the possibility that the hepatitis was 
acquired after service and he started using drugs.  In addition, 
the examiner noted the Veteran's account of post-service blood 
transfusion in 1993.

An award of service connection may not be based on resort to 
speculation or remote possibility.  See 38 C.F.R. § 3.102 (By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.); see 
also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Bostain v. West, 11 Vet. App. 
124, 127 (1998).  The Board is cognizant that, in Jones v. 
Shinseki, 23 Vet. App. 382 (2010), the Court admonished the Board 
for relying on medical opinions that also were unable to 
establish this required linkage, without resorting to mere 
speculation, as cause for denying the Veteran's claims.  In 
Jones, the Court noted it was unclear whether the examiners were 
unable to provide this requested definitive medical comment on 
etiology because their limits of medical knowledge had been 
exhausted or, instead, for example, they needed further 
information to assist in making this determination (e.g., 
additional records and/or diagnostic studies) or other procurable 
and assembled data.

The Court in Jones acknowledged there are instances where a 
definitive opinion cannot be provided because required 
information is missing or can no longer be obtained or current 
medical knowledge yields multiple possible etiologies with none 
more likely than not the cause of the claimed disability.  See 
Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board 
need not obtain further medical evidence where the medical 
evidence "indicates that determining the cause is speculative"). 
The Court in Jones held, however, that in order to rely upon a 
statement that an opinion cannot be provided without resort to 
mere speculation, it must be clear that the procurable and 
assembled data was fully considered and the basis for the opinion 
must be provided by the examiner or apparent upon a review of the 
record.

In this case, the September 2007 VA examiner's opinion was of the 
type specifically noted by the Court in Jones, where the record 
yielded multiple possible etiologies with none more likely than 
not the cause of the Veteran's hepatitis.  Moreover, the Board 
finds it significant that the IV drug use and 1993 blood 
transfusion were both post-service events.

The Board notes that the Veteran emphasized in both his September 
2005 statement, and at his May 2010 hearing, that he only used 
clean needles for his IV drug use.  In other words, he did not 
share these needles with anyone else.  However, he did not 
provide any evidence how that would affect his case, as IV drug 
use itself is the VA recognized risk factor without reference to 
shared needles.  Moreover, the September 2007 VA examiner was 
presumed to be aware of this fact as it was documented in the 
September 2005 statement that was presumably reviewed along with 
the other evidence contained in the VA claims folder.

The Board further notes that the Veteran has indicated that his 
hepatitis C may be due to Agent Orange exposure during his active 
service in the Republic of Vietnam.  

The law provides that if a veteran was exposed to a herbicide 
agent during active military, naval, or air service, the 
following diseases shall be service-connected if the requirements 
of 38 C.F.R. § 3.307(a)(6) are met, even though there is no 
record of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II diabetes 
mellitus or adult- onset diabetes), Hodgkin's disease, multiple 
myeloma, non- Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea) and 
soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

For the purposes of § 3.307, the term herbicide agent means a 
chemical in a herbicide used in support of the United States and 
allied military operations in the Republic of Vietnam during the 
Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is 
generally considered a herbicide agent and will be so considered 
in this decision.

The Board acknowledges that the Veteran's service records confirm 
he had active duty in the Republic of Vietnam, and was 
presumptively exposed to herbicides therein.  See 38 U.S.C.A. 
§1116.  However, as detailed above, hepatitis C is not a 
condition presumptively associated with herbicide exposure under 
38 C.F.R. 
§ 3.309(e).

For these reasons, the Board concludes that the preponderance of 
the evidence is against the Veteran's claim of service connection 
for hepatitis C.  As the preponderance of the evidence is against 
this claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert, supra; 
see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
Consequently, the benefit sought on appeal with respect to this 
claim must be denied.




ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for hepatitis C, the 
claim is reopened.  To this extent only, the benefit sought on 
appeal is allowed.

Entitlement to service connection for hepatitis C is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


